UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7289


JOHN PORTEE, JR.,

                Plaintiff - Appellee,

          v.

NFN WASHINGTON, Officer; NFN DANIELS, Officer; NFN HASKINS,
Officer,

                Defendants – Appellants,

          and

NFN FELDER, Officer at Alvin S. Glenn Detention Center; NFN
WATERS, Sergeant; NFN KARN, Sergeant; NFN MOODY, Lieutenant;
CAPTAIN REFO; NFN HIGGINS, Captain,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cv-00945-PMD)


Submitted:   March 3, 2010                  Decided:   April 2, 2010


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Andrew Lindemann, DAVIDSON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellants.   Catherine H. McElveen, RICHARDSON,
PATRICK, WESTBROOK &      BRICKMAN,   LLC,   Mt.   Pleasant,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In this 42 U.S.C. § 1983 (2006) action, the district

court adopted the recommendation of the magistrate judge and

granted the Defendants’ motion for summary judgment as to all

Appellee’s    claims    except    his   failure-to-protect        claim   against

Defendants      Washington,      Daniels,       and   Haskins.       Washington,

Daniels,     and    Haskins   moved     for     reconsideration,     contending,

among other things, that the district court erred in rejecting

their qualified immunity defense. The district court denied the

motion.    Washington, Daniels, and Haskins appeal.                We affirm in

part and dismiss in part.

           The portion of the district court’s order finding that

Appellants      were    not    entitled        to     qualified    immunity    is

immediately appealable, see Mitchell v. Forsyth, 472 U.S. 511,

530 (1985); however, we have reviewed the record and find no

reversible error.        Accordingly, we affirm this portion of the

appeal for the reasons stated by the district court.                  Portee v.

NFN Washington, No. 2:07-cv-00945-PMD (D.S.C. May 28 & June 25,

2008).

           To the extent that the Appellants seek to appeal the

remainder of the district court’s order, this court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),

and   certain      interlocutory    and       collateral   orders,   28   U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

                                          3
Loan Corp., 337 U.S. 541 (1949).         The order Appellants seek to

appeal is neither a final order nor an appealable interlocutory

or collateral order.        Accordingly, we dismiss this portion of

the appeal for lack of jurisdiction.

           We dispense with oral argument because the facts and

legal   contentions   are   adequately   presented   in   the   materials

before us and argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                   4